CALLAHAN, J.
I respectfully dissent. Although a challenged juror’s inability to perform his or her function must appear as a demonstrable reality to justify dismissal under Penal Code section 1089 (People v. Feagin (1995) 34 Cal.App.4th 1427 [40 Cal.Rptr.2d 918]), this limitation does not alter the fundamental principles of appellate review. The trial court is best able to observe the appearance and demeanor of the jurors in order to decide whether there is good cause for discharge. (People v. Beeler (1995) 9 Cal.4th 953, 989 [39 Cal.Rptr.2d 607, 891 P.2d 153].) Thus, “[t]he determination of ‘good cause’ rests in the sound discretion of the court [citations], and the court’s finding thereof will be upheld if substantial evidence supports it [citation].” {People v. Johnson (1993) 6 Cal.4th 1, 21 [23 Cal.Rptr.2d 593, 859 P.2d 673].) Having carefully reviewed the record, I cannot conclude the court abused its discretion in deciding there was good cause to discharge Juror No. 4 in the circumstances of this case.
The court questioned Juror No. 4 about the note it received which read: “One juror has stated[,] T heard everything in the other room. I knew then this did not happen. I am not changing my mind[,] and I change your minds [sz'c].’ ” The juror acknowledged the statement was “basically” what he said in the jury room. He also explained the first two sentences meant he “heard everything that was said in the courtroom, and [he] knew while [he] was in the courtroom that this didn’t happen.” Juror No. 4 felt he heard all the evidence and the other jurors were not going to tell him anything he had not already heard. Thus, Juror No. 4’s own testimony supports the court’s finding as a “demonstrable reality” that he did not enter into meaningful deliberations. {People v. Feagin, supra, 34 Cal.App.4th at p. 1435.)
Moreover, all but one of the jurors testified Juror No. 4 made up his mind before deliberations began. Several jurors described Juror No. 4’s refusal to *737participate in the deliberative process and his decision to ignore the court’s instructions. They also noted Juror No. 4 stated several times that he had made up his mind and would not change it. Juror No. 4 also testified he had heard everything and was unwilling to change his position.
Thus, there is ample support in the record for the court’s determination that Juror No. 4 refused to enter into meaningful deliberations. Because refusal to deliberate qualifies as good cause {People v. Thomas (1994) 26 Cal.App.4th 1328, 1333 [32 Cal.Rptr.2d 177]), I would affirm.
On March 29, 2001, the opinion was modified to read as printed above. Respondent’s petition for review by the Supreme Court was denied June 13, 2001.